        Case 3:20-cr-00261-MPS Document 1-1 Filed 12/16/20 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA

        v.                                         Case No. 3:20MJ1089(SALM)

 JOSEPHER Y. CARTAGENA


              Affidavit in Support of Criminal Complaint and Arrest Warrant

       I, Matthew G. Hancock, a Task Force Officer with the Federal Bureau of Investigation,

being duly sworn, state:

                                           Introduction

       1.      I am an investigative or law enforcement officer of the United States within the

meaning of 18 U.S.C. § 2510(7), in that I am empowered by law to conduct investigations and to

make arrests for offenses enumerated in 18 U.S.C. § 2516.

       2.      I have been employed as a State Trooper with the Connecticut State Police in the

Central District Major Crime Division since June 2015. Before that, starting in March 2014, I

was a member of the New Haven Police Department. Since July 2018, I have been a Task Force

Officer with the Federal Bureau of Investigation (FBI). I am currently assigned to the Safe

Streets Gang Task Force Squad in the FBI’s New Haven Field Office. As a Task Force Officer, I

have been the principal investigator in investigations involving narcotics and firearms

trafficking, violent gang and criminal enterprises, drug trafficking organizations, and interstate

theft rings. I am familiar with, and have used, a wide variety of investigative techniques,

including the development of confidential human sources, Title III wiretaps, source debriefings,

electronic and physical surveillance, trash pulls, controlled purchases, telephone toll record
         Case 3:20-cr-00261-MPS Document 1-1 Filed 12/16/20 Page 2 of 12




analysis, and pen registers. I have also executed numerous search warrants and arrest warrants.

As a result of my training and experience, I am also familiar with federal criminal law.

       3.      I submit this affidavit in support of a criminal complaint and arrest warrant for

Josepher Y. Cartagena (birth year 1996) for violations of 18 U.S.C. § 2312 (interstate transport

of a stolen vehicle).

       4.      The facts in this affidavit come from my personal observations; my training and

experience; my conversations with other police officers, agents, and task force officers; my

review of reports and video surveillance; and information obtained from other witnesses. This

affidavit is intended to show merely that there is probable cause for the requested criminal

complaint and arrest warrant and does not set forth all my knowledge about this matter.

                                         Probable Cause

       5.      The FBI is investigating a group of individuals who, for the past six months or

more, have been conducting coordinated burglaries of new-car dealerships and mobile phone

stores in Connecticut and elsewhere, often hitting multiple locations in one night. Based on my

training and experience and the events described below, I believe Cartagena is a member of the

group, whose members travel in one vehicle from New York to Connecticut, force entry into a

car dealership, locate and steal vehicle key fobs, use the key fobs to unlock and operate vehicles

parked in the dealership’s lot, and then drive away with and steal those vehicles and transport

them from Connecticut to New York. The group has similarly burglarized mobile phone stores,

stealing substantial numbers of new phones.

       6.      In one incident, on July 25, 2020, around 5:30 a.m., suspects arrived at the

Danbury Dodge dealership on Federal Road in Danbury, Connecticut, driving a black Jeep

Grand Cherokee. The dealership’s manager believed the Jeep bore a Pennsylvania rear license

plate and no front license plate. Two suspects, described by the manager as black males, and
                                                 2
         Case 3:20-cr-00261-MPS Document 1-1 Filed 12/16/20 Page 3 of 12




shown in surveillance footage to be slim males of possibly white or Hispanic complexion, exited

the Jeep. One of the males wore a T-shirt, tight jeans, a red baseball cap, rubber gloves, and a

surgical mask. The two suspects ran to the dealership’s service bay door, inspected the door, and

then went back to the Jeep. They returned to the door shortly after, broke a window in the door,

and gained entry to the service bay. The suspects then entered the dealership’s office and took a

key belonging to a white 2020 Dodge Charger SRT Hellcat Widebody, which was parked in

front of the dealership’s showroom. The suspect in the red baseball cap then entered the Charger

Hellcat while the other returned to the Jeep. Both vehicles then drove away. The Charger Hellcat

was unregistered, sold, and due to be delivered to the customer that day.

       7.      Based on my training and experience and discussion with knowledgeable persons,

I know that the Charger Hellcat is a rare model and among the most expensive motor vehicles

sold by Dodge. The rear of the vehicle bears a distinctive emblem: a silver and black stylized

head of a cat baring its teeth, next to the letters “SRT”:




       8.      About an hour after the Danbury, Connecticut burglary described above, around

6:46 a.m., a license plate recognition (LPR) station photographed a white Charger Hellcat with

no license plate, followed closely by a black Jeep Grand Cherokee bearing a Pennsylvania

license plate—the two vehicles involved in the Danbury burglary—traveling south on the

Hutchinson River Parkway in Pelham, New York (the same red car, not a suspect, can be seen in

both photographs, showing the relative positions of the suspects’ vehicles):




                                                  3
        Case 3:20-cr-00261-MPS Document 1-1 Filed 12/16/20 Page 4 of 12




       9.      Law enforcement’s review of surveillance footage of the Danbury burglary

revealed that the Pennsylvania license plate number on the black Jeep seen at the dealership

matches that of the black Jeep depicted above.

       10.     The stolen Charger Hellcat was then used in other burglaries. The following

sequence of events occurred four days after the Danbury burglary, in the early morning of July

29, 2020: Around 3:38 a.m., Madison police responded to an active burglar alarm at the

Madison Chrysler Jeep Dodge Ram dealership on Boston Post Road in Madison, Connecticut. At

the scene, police observed that someone had smashed a window at the dealership and apparently

forced entry into the building. Police secured the building and did not locate any suspects. A


                                                 4
        Case 3:20-cr-00261-MPS Document 1-1 Filed 12/16/20 Page 5 of 12




dealership employee then arrived on the scene and reported to the police that no vehicles or

property were missing.

       11.     Around 3:46 a.m. (about ten minutes after Madison police responded to the

dealership alarm), Guilford police responded to an active burglar alarm at an AT&T store, also

on Boston Post Road, in Guilford, Connecticut, about 2.5 miles from the Madison dealership. At

the scene, police similarly discovered a smashed window and apparent forced entry and no

suspects in the store. However, police observed that a rear entry door to the store had been

propped open with a chair, with no evidence that the door had been forced open from outside the

store, which suggests the door was opened from inside the store. Police discovered an open safe

in a back room of the store.

       12.     An AT&T store employee then arrived and allowed police to view surveillance

footage of the apparent break-in. The footage showed a new, white Charger arrive at the store. A

tall, slim male with light or Hispanic complexion exited from the passenger side of the Charger.

The individual, later identified as Cartagena, wore a black baseball cap; a white T-shirt with red,

yellow, and green images on the front; slim blue jeans; white sneakers; a blue dust mask; and

black latex gloves. Cartagena walked up to the store, placed his hand against a glass window,

and the window then shattered, which indicates to me, based on my training and experience, that

he used a glass-punch-type device. Cartagena then entered the store and walked to the back room

where the safe was located, as depicted below:




                                                 5
        Case 3:20-cr-00261-MPS Document 1-1 Filed 12/16/20 Page 6 of 12




       13.     Cartagena opened the safe (the safe appears to have been unsecured), removed

boxes of phones from the safe, then ran back to the broken window, where a second, unknown

male was waiting: Unknown Male 1, described as a tall, heavyset black male wearing khaki

shorts, black sneakers, a red T-shirt, and a dust mask, depicted below:




                                                6
         Case 3:20-cr-00261-MPS Document 1-1 Filed 12/16/20 Page 7 of 12




        14.    Cartagena handed the stolen phones to Unknown Male 1, then returned to the

back room and removed more phones. On the way back to the Charger Hellcat, Cartagena

dropped some phones on the ground. Unknown Male 1 and another unknown male (Unknown

Male 2, whose clothes could not be seen clearly in the video) helped Cartagena pick up the

phones. The three men then entered the Charger Hellcat and left the area. The value of the stolen

phones was over $20,000.

        15.    On the ground outside the AT&T store, police located a fingertip from a black

latex glove. The surveillance footage also showed that one of Cartagena’s black latex gloves was

missing a fingertip. Police secured the evidence and submitted it to a lab for DNA testing. On

October 20, 2020, the lab reported a positive DNA match from the DNA detected in the glove

fingertip to an individual in their database, namely, Josepher Y. Cartagena, birth year 1996, of

Bronx, New York, whose complexion, height, and weight are consistent with the individual with

the latex gloves observed at the AT&T store. Based on my training and experience, I know that a

DNA match of this type is highly reliable. Accordingly, I have concluded that Cartagena was at

the location of the burglary and, as described below, stole a vehicle that was then transported

interstate.

        16.    Around 4:48 a.m. (about an hour after Guilford police responded to the AT&T

alarm), Milford police responded to an active burglar alarm at another dealership, Milford Auto

Group, on Boston Post Road in Milford, Connecticut, about 20 miles from the AT&T store. As

police arrived at the scene, they observed a new, white Charger parked in front of the dealership.

As the officer’s patrol vehicle approached the Charger (depicted below outside the dealership),

the Charger’s operator turned on the car’s lights and honked the horn numerous times, as if to

alert or alarm others.



                                                 7
        Case 3:20-cr-00261-MPS Document 1-1 Filed 12/16/20 Page 8 of 12




       17.     The Charger began traveling east on Boston Post Road. The police turned on their

patrol vehicle’s lights and siren to attempt a motor vehicle stop. A red Jeep Grand Cherokee then

sped out of the dealership’s lot onto Boston Post Road, almost striking the side of the patrol

vehicle. The Jeep and the Charger then sped away. The officer believed he observed two

occupants in the Charger and one in the Jeep. The patrol vehicle terminated pursuit due to the

vehicles’ reckless operation.

       18.     Milford police then processed the scene of the dealership burglary. They observed

that a glass door and window had been smashed, indicating a forced entry. They located no

suspects in the building. An owner of the dealership arrived and allowed police to watch

surveillance recordings. Police observed Cartagena and an unknown male wearing a red T-shirt

with a white logo on the front, red shorts, and a surgical mask exit the Charger and walk toward

the dealership. (I believe this person to be Unknown Male 2 based on the evidence that a three-

person crew committed this string of burglaries, and that the individual does not match the

description of Unknown Male 1 from the AT&T store burglary). Cartagena and Unknown Male

2 pulled on doors at the dealership, seemingly attempting to find an open one, and then used an



                                                 8
         Case 3:20-cr-00261-MPS Document 1-1 Filed 12/16/20 Page 9 of 12




unknown object to break a glass door and gain entry. Cartagena and Unknown Male 2 then

entered the dealership, where they are depicted below:




       19.     Cartagena and Unknown Male 2 walked from office to office opening desk

drawers, collecting any key fobs they found and testing whether the fobs activated lights or

alarms from any vehicles in the lot.

       20.     The footage then showed Cartagena use a key fob that triggered a red 2019 Jeep

Grand Cherokee in the lot. Unknown Male 2 then ran back to the Charger and entered the

passenger side. The Charger, with its headlights off, then drove onto Boston Post Road and

waited in front of the dealership, where Milford police found it when they arrived. Cartagena

then exited the dealership, entered the driver’s side of the red Jeep, started the vehicle, as

depicted below, and then sped recklessly out of the lot, almost striking the police cruiser, as

noted above.




                                                  9
        Case 3:20-cr-00261-MPS Document 1-1 Filed 12/16/20 Page 10 of 12




       21.     About an hour after this burglary, around 5:53 a.m., a license plate recognition

(LPR) station photographed a white Charger Hellcat and a red Jeep Grand Cherokee (no plate)

traveling south on the Hutchinson River Parkway in Pelham, New York:




       22.     An officer who temporarily pursued these vehicles reported seeing no license

plate on either vehicle about an hour before the photograph above was taken. If the officer’s

observation was accurate, it is reasonable to believe, and I do believe, that the suspects affixed a

license plate to the Charger Hellcat in the hour or so between the officer’s pursuit and the

                                                 10
        Case 3:20-cr-00261-MPS Document 1-1 Filed 12/16/20 Page 11 of 12




photograph. The group under investigation is known to misuse out-of-state plates (stolen or

belonging to other vehicles) on vehicles they steal, I believe to evade detection by law

enforcement.

       23.     I have probable cause to believe, and do believe, that Cartagena and other

members of his group have committed similar dealership and mobile phone burglaries in

Connecticut and elsewhere, based on matching patterns of conduct, physical appearances of the

suspects, and getaway vehicles (including the distinctive Charger Hellcat, shown below at the

scene of another dealership burglary in Milford, Connecticut, on July 31, 2020):




                                           Conclusion

       24.     Based on the foregoing, there is probable cause to believe, and I do believe, that

Josepher Y. Cartagena violated 18 U.S.C. § 2312 (interstate transport of a stolen vehicle) by

transporting and causing the transport of a stolen vehicle in interstate commerce, namely, the red

2019 Jeep Grand Cherokee, knowing that vehicle to be stolen.




                                                11
        Case 3:20-cr-00261-MPS Document 1-1 Filed 12/16/20 Page 12 of 12




       25.     Because of the ongoing nature of this investigation, I request that the complaint

and this affidavit be maintained under seal until further order of the Court.
                                                                               Digitally signed by
                                                      HANCOCK.MATT HANCOCK.MATTHEW.G.H45X
                                                      HEW.G.H45X58C86 58C86
                                                                      Date: 2020.12.16 15:49:00 -05'00'

                                                      MATTHEW G. HANCOCK
                                                      Task Force Officer
                                                      Federal Bureau of Investigation


Subscribed and sworn before me by telephone on
December 16, 2020, in New Haven, Connecticut.
                       Digitally signed by Sarah A.
Sarah A. L.       L. Merriam, U.S.M.J.
Merriam, U.S.M.J. Date: 2020.12.16 16:34:09
                  -05'00'
HON. SARAH A. L. MERRIAM
UNITED STATES MAGISTRATE JUDGE




                                                        12
